Citation Nr: 0946842	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial increased evaluation for service 
connected basal cell carcinomas (BCC), forehead, currently 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to March 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida granting service connection for BCC 
and assigning a 0 percent evaluation effective March 19, 
2005.  The evaluation was increased to 10 percent in a 
February 2006 rating decision, effective September 28, 2005.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Prior to September 28, 2005 the scars from removal of BCC 
were not 13 or more centimeters (cm) in length; at least 0.6 
cm wide; elevated or depressed on palpation; adherent to 
underlying tissue; hypo-or hyper-pigmented in an area 
exceeding 39 square (sq) cm; abnormal in an area exceeding 39 
sq cm; missing underlying soft tissue in an area exceeding 39 
sq cm; or indurated and inflexible in an area exceeding 39 sq 
cm.

3.	After September 28, 2005 the scars from removal of BCC 
were not manifested by disfigurement with visible or palpable 
tissue loss, gross distortion or asymmetry of the forehead or 
eyebrows, and did not have two or three characteristics of 
disfigurement.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable disability rating for 
service connected BCC of the forehead have not been met prior 
to September 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7818-7800 (2009).

2.	The criteria for a rating in excess of 10 percent for 
service connected BCC of the forehead have not been met after 
September 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7818-7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran participated in the Benefits 
Delivery at Discharge Program (BDD) and filed her claim in 
December 2004, prior to her discharge from service. As part 
of the BDD program, the veteran was provided with the 
information and evidence necessary to substantiate her claim.  
The veteran was sent a letter in November 2004 that informed 
her of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  The AOJ satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009). By 
correspondence dated in November 2004, the veteran signed the 
notice letter indicating her understanding of the 
requirements, and signified that she had no additional 
evidence to substantiate the claim. 

In March 2006, the Veteran was also sent a letter providing 
the provisions set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this letter was sent after the 
initial adjudication, this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of supplemental 
statements of the case issued in July and September 2006 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in May 2006.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that she is entitled to an increased 
evaluation for BCC.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The veteran was assigned a 0 percent rating from March 19, 
2005 and a 10 percent rating from September 28, 2005 pursuant 
to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2009).  Diagnostic Code 7818 provides that malignant 
skin neoplasms are rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  

With respect to disfigurement of the head, face, or neck, 
Diagnostic Code 7800 provides 8 characteristics for purposes 
of rating under 38 C.F.R. § 4.118.  There characteristics are 
as follows: (1) scar is 5 or more inches (13 or more cm) in 
length; (2) scar is at least one-quarter inch (0.6 cm) wide 
at the widest part; (3) surface contour of scar is elevated 
or depressed on palpation; (4) scar is adherent to underlying 
tissue; (5) skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq cm); (6) skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq cm); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq cm); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq cm).  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1).

Diagnostic Code 7800 provides that disfigurement of the head, 
face or neck with one characteristic of disfigurement rated 
10 percent disabling.  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, is rated 30 
percent disabling.  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, is rated 
50 percent disabling.  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, 
is rated 80 percent disabling.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

All the medical evidence of record has been reviewed.  The 
veteran has had multiple areas of BCC removed from her 
forehead.  In a December 2004 Navy SEP and VA General Medical 
Examination, the veteran's service treatment records were 
reviewed and the veteran was examined.  The examiner noted 
four BCCs removed from the Veteran's forehead in service.  
The initial one was located on the right mid forehead and the 
second one was in the right supraorbital ridge, the third was 
at the hairline on the left side and the final one in the 
right hairline.  The veteran had a revision of the initial 
removal and was not observed by the examiner.  The remaining 
three areas had no discernable scarring.  

In private medical records dated in April 2006, the veteran 
had another area of BCC removed from the right forehead.  
Following the surgery the defect measured 2.3 cm in length 
and 1.3 cm in width.  After repair of the defect, the final 
wound was 3.6 cm in length.  

In a May 2006 VA Compensation and Pension Examination, the 
examiner examined the veteran.  There was a BCC removed from 
the right side of the forehead, close to the hairline.  This 
area was covered by the Veteran's hair and was comprised of 
two scars which were close together, one above the other.  
The scars were old, faded and very hard to see.  One scar 
measured 2.5 cm in length and 1 millimeter (mm) in width and 
the other was 2 cm in length and 2 mm in width.  Neither scar 
was red, warm or swollen.  They were both faded.  The top 
scar was flat and the bottom was somewhat palpable with very 
slight nodularity.  There was no keloid formation of either 
scar.  They were not adherent, contracted or fixed to 
underlying tissue.  There were no open areas and there was no 
evidence of frequent loss of skin covering the scars.  There 
was no soft tissue or muscle defect of either scar.  The 
scars did not distort the anatomy or interfere with the 
function of the underlying tissue.  The skin texture was not 
abnormal with the exception of the slight nodularity of the 
bottom scar.  The skin was not indurated or inflexible.  

The second area was located in the left side of the forehead, 
close to the hairline.  This scar was old, faded and very 
hard to see.  This scar was covered by the veteran's hairline 
had to be pointed out to the examiner as it was essentially 
invisible.  The scar was 2 cm in length and 1 cm wide.  There 
was no redness, warmth or swelling.  There was no keloid 
formation.  There was no tenderness to palpation. The scar 
was not fixed, contracted or adherent to underlying tissue.  
There were no open areas.  There was no evidence of frequent 
loss of skin covering the scar.  There was no soft tissue or 
muscle defect.  The scar did not interfere with the function 
or distort the anatomy of the forehead.  There was no 
abnormal skin texture.  There was no irregularity, atrophy, 
shininess, or scaliness.  The skin was not indurated or 
inflexible.  

The third area was on the right side of the veteran's 
forehead.  It was a linear scar 2.5 cm in length and 1mm in 
width.  The scar was relatively new.  It was slightly 
erythematous.  There was no warmth or swelling.  There was no 
keloid formation.  It was mildly tender to palpation.  There 
were no open areas.  There was no evidence of frequent loss 
of skin covering the scar.  It was not fixed, adherent or 
contracted.  There was no muscle defect or soft tissue 
defect.  The scar did not interfere with the anatomy of the 
forehead and did not impair the function of the forehead.  
There was no abnormal texture of the skin.  There was no 
irregularity, atrophy, shininess, or scaliness.  The skin was 
not indurated or inflexible.  

Another area was located on the left side of the forehead.  
The scar was T-shaped.  The vertical arm of the scar was 2.5 
cm and 1 mm in width.  The horizontal scar was 1.5 cm in 
length and 1 mm wide.  The vertical arm was mildly 
erythematous and the horizontal scar was not.  There was no 
warmth or swelling.  There was no keloid formation.  There 
was fixation contracture or adherence.  There were no open 
areas.  There was mild tenderness to palpation.  There was no 
evidence of frequent loss of skin covering the scar.  There 
was no muscle defect.  There was a very faint amount of soft 
tissue defect.  There was no interference with the function 
of the surrounding forehead and there was no interference 
with the anatomy of the forehead.  The skin was not abnormal 
in texture.  There was irregularity, atrophy, shininess or 
scaliness.  The skin was not indurated or inflexible.  

The examiner concluded that none of the scars were considered 
disfiguring.  The symmetry of the veteran's face was 
preserved.  Her eyebrows were not distorted nor pulled up by 
the scarring.  There was also no distortion of the surface of 
the forehead.  The examiner noted that the scars on the 
hairline were normally covered and the other two would fade 
over time.  The cosmetic repair was excellent on the scar on 
the right side of the lower forehead.  The T-shaped scar was 
slightly more prominent, but was also predicted to fade.  

Initially, the Board notes that the evidence does not show 
impairment of the forehead.  The scars were not disfiguring 
and they did not interfere with the eyebrows.  There was no 
distortion of the surface of the forehead.  As there is no 
evidence of impairment of the function of the forehead, the 
Board will consider whether an increased evaluation is 
warranted for disfigurement or scars.  

The Board notes that the RO granted a 10 percent evaluation 
effective in September 2005, based on the additional excision 
of BCC that resulted in the T-shaped scar.  Prior to that 
date, an increased evaluation is not warranted.  The 
remaining scars were asymptomatic.  The scars did not present 
one of the 8 characteristics referenced above for an 
increased evaluation.  Therefore, the Board finds that an 
increased evaluation is not warranted prior to September 28, 
2005.  

In September 2005, the T-shaped scar was incurred and in 
April 2006, another excision was performed that resulted in 
the scar on the lower right forehead.  The evidence of record 
however does not show disfigurement of the forehead with 
visible or palpable tissue loss.  There was no distortion or 
asymmetry of the forehead or eyebrows.  Furthermore, there 
were not two or three characteristics of disfigurement to 
warranted a 30 percent or higher rating.  Although there was 
some evidence in the VA examination of adherence and fixation 
of the T-shaped scar, that is the only characteristic of 
disfigurement.  Specifically, the scars were not 13 or more 
cm in length or at least 0.6 cm wide at the widest part.  
There was no hypo-or hyper-pigmentation in an area exceeding 
39 sq cm.  The skin was not abnormal in texture.  There was a 
faint amount of soft tissue defect and shininess and 
scaliness, however, it was not in an area exceeding 39 sq cm.  
There was a small amount of soft tissue defect, but it did 
not exceed 39 sq cm.  The skin was not indurated.  As such, 
an increased rating after September 28, 2005 is not 
warranted. 

The Board also considered other potentially applicable 
diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Code 7804 
provides ratings for unstable or painful scars.  Note (1) 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Based on the foregoing medical evidence, the T-shaped scar 
was scaly.  However, the remaining scars were not unstable.  
Under this code, one scar that was unstable warranted a 10 
percent evaluation.  The T-shaped scar was incurred in 
September 2005.  As such, the evidence shows that from March 
2005 to September 2005, the Veteran's scars were not unstable 
or painful.  Additionally, after September 2005, the veteran 
was already receiving a 10 percent evaluation under 
Diagnostic Code 7800, as such a separate or additional rating 
under Diagnostic Code 7818 would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2009).  Therefore, an increased evaluation 
is not warranted at any time during the appeal period.  

The Board further notes that to the extent that the veteran's 
service-connected scars affect her employment, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The scars 
were considered nondisfiguring and did not affect the used of 
the forehead.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for service connected 
basal cell carcinomas of the forehead from March 19, 2005 to 
September 28, 2005, is denied.  

Entitlement to an evaluation greater than 10 percent for 
service connected basal cell carcinomas of the forehead after 
September 28, 2005, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


